Exhibit 10.2
AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT
     This Amendment No. 1 (this “Amendment”) to the Change in Control Agreement
(the “Change in Control Agreement”), dated as of                     , by and
between                      (“Executive”) and Iomai Corporation (the
“Company”), is made and entered into as of May 12, 2008, by and between the
Executive and the Company. Capitalized terms used and not otherwise defined in
this Amendment are used herein as defined in the Change in Control Agreement.
WITNESSETH:
     WHEREAS, in accordance with Section 8 of the Change in Control Agreement,
the Executive and the Company desire to amend certain provisions of the Change
in Control Agreement, as set forth below.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

  1.   Amendment to Section 1(a). Section 1(a) of the Change in Control
Agreement is hereby amended and restated in its entirety as follows:        
“(a) Entitlement to Severance Benefits.         (i) If during that period
starting on the date of a Change in Control and ending on the first anniversary
of the Change in Control, the Company terminates Executive’s employment without
Cause, or if Executive terminates his employment for Good Reason, (x) the
Company will pay to Executive, within 10 days of such termination, in one lump
sum, an amount equal to the sum of (A) his annual base salary in effect
immediately prior to the termination (or, if his base salary has been reduced
within sixty (60) days of the termination or at any time after the Change in
Control, his base salary in effect prior to the reduction) and (B) the higher of
(i) his target incentive bonus for the year in which such termination occurs or
(ii) his actual incentive bonus for the last full year preceding the year in
which such termination occurs, and (y) if Executive elects pursuant to COBRA
(§4980B under the Internal Revenue Code) to continue coverage under the
Company’s health and/or dental plans, the Company shall pay the premiums for
Executive (and, where applicable, Executive’s dependents) for a period of twelve
(12) months from the date of termination, provided that Executive remains
eligible under COBRA to continue coverage under such plans.         (ii) If
after the date of a Change in Control, the Company terminates Executive’s
employment without Cause, or if Executive terminates his employment for Good
Reason, all of Executive’s unvested employee stock options which were granted
prior to or in connection with the Change in Control, shall immediately vest and
become exercisable.”

1



--------------------------------------------------------------------------------



 



  2.   Amendment to Section 5. Section 5 of the Change in Control Agreement is
hereby amended so that the reference to “Section 2” in the first sentence of
Section 5 is replaced by “Section 1”.     3.   Consent. The Executive and the
Company acknowledge and agree that the execution of Voting Agreements, in the
form provided to the Executive, by and between Intercell AG and holders of over
40% of the Company’s outstanding common stock, par value $.01 per share, on or
about May 12, 2008, shall not, in and of itself, be deemed a “Change in Control”
for purposes of the Change in Control Agreement or this Amendment.     4.   Full
Force and Effect. Except as modified, amended and supplemented above, all
rights, terms and conditions of the Change in Control Agreement shall remain in
full force and effect.     5.   Effect of Amendment. This Amendment is an
amendment to the Change in Control Agreement. Unless the context of this
Amendment otherwise requires, the Change in Control Agreement and this Amendment
shall be read together and shall have the effect as if the provisions of the
Change in Control Agreement and this Amendment were contained in one agreement.
After the effective date of this Amendment, all references in the Change in
Control Agreement to the “Change in Control Agreement,” “this Agreement,”
“hereto,” “hereof,” “hereunder” or words of like import referring to the Change
in Control Agreement shall mean the Change in Control Agreement as amended by
this Amendment.     6.   Governing Law. Regardless of the choice of law
provisions of the State of Delaware or any other jurisdiction, the parties agree
that this Amendment shall be otherwise interpreted, enforced and governed by
federal laws and the laws of the State of Delaware.     7.   Counterparts. This
Amendment may be executed in counterparts, and when so executed, each
counterpart shall be deemed an original, and said counterparts together shall
constitute one and the same instrument.

[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

             
 
  By:        
 
     
 
[Executive]    
 
                IOMAI CORPORATION    
 
           
 
  By:    
 
        Name: Stanley C. Erck         Title:   Chief Executive Officer    

3